DETAILED ACTION
This action is pursuant to the claims filed on March 10, 2021. Claims 1-25 are pending. A first action on the merits of claims 1-25 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 and 19 recite “the transverse direction”. However, there is insufficient antecedent basis for said direction. Furthermore, the claim fails to further define a transverse direction with respect to another structure/direction.
Appropriate corrections are required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-7, 16 and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hoitink et al. (U.S. Pat. No. 9,820,664).
In regard to independent claims 1 and 16, Hoitink discloses a method of selectively sensing electrical activity at a target body tissue, the method comprising: providing an electrode array an elongate base (shaft 14 in Fig. 1); a plurality of elongate fingers (spines 17 in Fig. 1), each finger being attached to and extending longitudinally from a distal end of the base (see Fig. 1) and when at least a portion of the electrode array is in a spatulate use configuration, each finger terminates in a free end spaced longitudinally from the base and spaced laterally apart from adjacent free ends of other fingers (see Fig. 1); and a plurality of electrode pairs distributed along a contact surface of each finger (electrodes 37 as shown in Fig. 5A and 5B), respective electrodes in each of the electrode pairs of each finger being spaced from one another and the electrode pairs of each finger being both longitudinally and laterally spaced from electrode pairs of adjacent fingers when in the spatulate use configuration (col. 8, ln. 4-44: each spine may have “paired” electrodes comprising of pairs of closely-spaced ring electrodes; note that a distal-most 
Hoitink further teaches a method of placing the electrode array into a compact bundle configuration; with the electrode array maintained in the compact bundle configuration, inserting the electrode array into a vasculature of a patient and advancing the electrode array to a use position adjacent the target body tissue (col. 9, ln. 53-66); expanding the electrode array from the compact bundle configuration to the spatulate use configuration; and with the electrode array in the spatulate use configuration, sensing electrical activity with at least one selected electrode pair (col. 10, ln. 1-22). 
In regards to claim 2, Hoitink further discloses that each of the electrode pairs are longitudinally spaced from and laterally aligned with one another (col. 8, ln. 4-44 and Fig. 5A).
In regard to claims 4 and 6-7, Hoitink further discloses that the plurality of fingers extend substantially parallel to one another along at least an electrode-containing portion of the length thereof and further discloses symmetrically arrangement and a spatulate electrode unit (distal portion of the splines 17 are parallel to one another as shown in Fig. 5A).
In regards to claim 17, Hoitink further discloses a method of beginning with the electrode array in a use position adjacent the target body tissue, collapsing the electrode array from the spatulate use configuration to the compact bundle configuration; and with the electrode array maintained in the compact bundle configuration, withdrawing the electrode array from the vasculature of the patient (Fig. 5 shows the collapsed electrode array; col. 1, ln. 47 explains withdrawal of the catheter from the patient’s vasculature in the collapsed configuration after mapping). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hointink as applied to claim 1 above, and further in view of Basu et al. (hereinafter ‘Basu’, 9,907,480).
In regards to claim 3, Hointink further discloses the invention substantially as claimed in claim 1 and discussed above. 
However, Hointink fails to disclose that electrodes in each of the electrode pairs of each finger are laterally spaced from, and longitudinally aligned with, one another. 
Basu teaches a plurality of bipolar electrode pairs in a similar arrangement as disclosed by Hointink (bipolar electrodes 185 are longitudinally spaced from and laterally aligned with one another as shown in Fig. 9 along a spine 142 in Fig. 9) or alternatively, electrodes in a pair of . 
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hointink, and further in view of de la Rama (U.S. PGPub. No. 10,492,729).
In regard to claims 5 and 18, Hoitink discloses the invention substantially as claimed in claim 1 and discussed above. 
However, Hoitink fails to disclose including at least one flexible connecting element as claimed.
De la Rama teaches an electrode array arrangement similar to Hoitink and further includes connecting element (see 210 in Fig. 42, col. 12, ln. 47-65) for maintaining lateral spacing between a plurality of fingers. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify plurality of fingers of Hoitink and incorporate the connecting elements as taught by De la Rama, as doing so ensures predictable lateral spacing between the plurality of fingers (col. 12, ln. 47-65).  

Claims 8-11, 13-15 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hointink, and further in view of Marecki et al. (U.S. PGPub. No. 2015/0351652).
In regards to claims 8-11, 13-15 and 19-23, Hoitink discloses the invention substantially as claimed in claim 1 and discussed above. 
However, Hoitink fails to disclose that each of the finger is comprised of a flex circuit strip and additional structures as claimed.
Marecki teaches an electrode array (electrode assembly 30 as shown in Figs. 3E-3F, [0077]) for selective electrical sensing in patient tissue comprising a plurality of elongate finger (splines 60) which can be arranged in any geometric configuration including a flat planar arrangement similar to that of Hoitink ([0077]), wherein the fingers are formed from a flex circuit strip ([0079]) and that each of the fingers may incorporate a shape memory material to facilitate self-expansion ([0072]). Furthermore, Marecki teaches that the plurality of fingers can be utilized with an actuation mechanism so that the plurality of fingers are deployed from a catheter body and transition from a collapsed configuration to an expanded configuration ([0076]). In exemplary embodiments (Figs. 3E and 3F), note that the proximal portions of the plurality of fingers are stacked such that when it is in the collapsed configuration, the plurality of fingers would necessarily assume a laminated stacked or compact bundle configuration. Marecki further teaches that electrodes as well as the conductive traces/lines for transmitting electrical signals to and from electrodes are formed from embedding/printed conductive metal material ([0009] & [0097], [0101]). Additionally, the electrodes have a rectangular footprint and is substantially planar along the contact surface of the finger (electrode 164 substantially planar to the substrate). Given that Hoitink desires greater mapping resolution by adapting to different 
With respect to the claimed limitation that the spatulate electrode unit has a convex configuration in the transverse direction, the examiner first notes that the claimed transverse direction is broad as it does not further define the transverse direction with respect to any other direction. The proximal portion of the spatulate electrode unit are formed from fingers that curves outward forming convex configuration. Lastly, the spatulate electrode unit formed by the flex circuit may assume a convex configuration when it is in contact with a non-planar tissue surface. 
Claims 12, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hointink, and further in view of Dahlen et al. (hereinafter ‘Dahlen’, U.S. PGPub. No. 2019/0110750).
In regard to claims 12, 24 and 25, Hoitink discloses the invention substantially as claimed in claim 1 above, and further discussed above.
However, Hoitink fails to disclose each set of two longitudinally adjacent electrode pairs of at least two respective fingers are arranged diagonally laterally to a closest electrode pair of an adjacent finger to each of the at least two respective fingers and/or two longitudinally adjacent electrode pairs of a respective finger are arranged diagonally laterally to a given electrode pair of an adjacent finger and as claimed.
Dahlen teaches providing a plurality of bipolar electrodes along a plurality of splines for electrophysiology mapping. Dahlen further contemplates that varying the electrode spacing, the number of total electrodes on each splines, the number of rows and columns of electrodes forming bipolar electrode pairs and placement of electrodes are readily adaptable and involves routine skilled in the art ([0051]). Furthermore, in several embodiments, Dahlen explains that bipolar electrode pairs are longitudinally offset with other bipolar electrode pairs of adjacent splines ([0073]: bipolar electrode arrangement are longitudinally offset by the interleaved splines as shown in Figs. 4A-5B; note that the two electrode islands on one of the spline and an adjacent electrode island on an adjacent splines form an equilateral triangle, thus a diagonal lateral orientation angle is approximately 60 degrees). Taken together, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the electrode spacing, the total number of electrodes, the number of rows and columns of the electrodes and placement of the electrodes of Hoitink and further arrange the bipolar electrode pairs of one of the splines to be longitudinally offset from the bipolar electrode pairs of another splines as taught by Dahlen, thereby arriving at the claimed invention. Adjusting and optimizing the arrangement of electrodes along the splines for more accurate electrophysiology mapping involves routine skilled in the art. Furthermore, Dhalen’s reference illustrates that longitudinally aligned bipolar electrode pairs between adjacent splines (longitudinally aligned bipolar arrangement as shown in Fig. 1A) and longitudinally offset bipolar electrode pairs between adjacent splines (longitudinally offset bipolar arrangement as shown in Figs. 4A, 5A) would yield similar electrophysiology mapping.  
Response to Arguments
Applicant’s Remarks filed on March 10, 2021 is acknowledged.
Drawing Objection
The drawing objection for failing to provide a descriptive text to the labeled rectangular box 126 has been withdrawn. 
Rejection under 35 U.S.C. 103
Applicant’s arguments with respect to the rejection of claims 1-4, 6-11, 13, 15-17 and 19-20 under 35 U.S.C. 103 as being upatentable over Hoitink (U.S. Pat. No. 9,820,664) and Basu (U.S. Pat. No. 9,907,480) has been fully considered. Upon further consideration, the examiner maintains that both references are relevant to the claimed invention. However, for the purposes of clarity of the record, more detailed mapping of the references of record and newly cited reference, Dahlen et al. (hereinafter ‘Dahlen’, U.S. PGPub. No. 2019/0110750) are set forth by the Examiner in the above Office action.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                            5/6/2021